DETAILED ACTION
Status of the Claims
This action is in response to applicant’s responses dated 12/14/2021.
Claims 1-21, 25, 32, 39, 46, 52 have been canceled.
Claims 22, 29, 36, 43, 49, 24, 26 and 31, 33, 38, 40, 45, 47, 51, 53 have been amended.
Claim 22-24, 26-31, 33-38, 40-45, 47-51, 53-54 are currently pending and have bene examined.
	 

Response to Amendment
	Applicant’s amendments dated 12/14/2021 have been fully considered.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the current grounds of rejection as necessitated by applicant’s amendments.

	Claim Interpretation
	It is noted that various limitations found in applicant’s claims do not seem to be within the scope of the claims. 
	Claim 22 is directed to a client electronic device for use in wirelessly communicating with a remote server system, the client electronic device comprising… an antenna, a display, a processor, and “storage to store” instructions that when executed result in the client electronic device being capable of performing operations comprising:… As such, while the storage is within the scope of the claims, the instructions and descriptions of the instructions, including their intended result of manipulating the client electronic device, are not within the scope of the claims.  What the instructions are intended to do, or how the client electronic device is intended to be manipulated does not affect the capabilities of the storage to store instructions.  Unless such descriptions actively modify how data/code is to be stored, such limitations do not fall within the scope of how a storage is “to store” instructions.  As a result, any storage is capable of storing instructions, and would read on the limitation in question.  For the purposes of compact prosecution, the 
	Applicant is suggest to utilize standard language of “storing instructions, that when executed cause the processor to perform operations comprising” or some variation. 
	Claim 29 is directed to a method, and includes the limitation “executing… instructions stored… resulting, in the cellular client electronic device being configured for performing operations comprising:…” the steps following said limitation seem to be within the overarching idea of “resulting” above. However, it is noted that any instructions that are stored and executed such as the module for sending/receiving information within the device or to outside parties, the module to turn on the device, the module to display things on the device, the module to launch other relevant modules, would all read as “resulting” as they would contribute to the result. The “resulting” steps are not actively recited, and the results are not actively utilized in an actively recited step. Therefore such ‘resulting” steps would be considered as intended use/result that does not move to distinguish over prior art.  For the purposes of compact prosecution, the limitations have still been addressed by prior art. 
	Applicant is suggested to use standard language similar to that of “causing the processor to perform the operations comprising” or some variation.	  
	Claim 29 is directed to a method, but includes limitations discussing the capabilities of a cellular client electronic device. Such limitations are not within the scope of the claims as they do not affect the method steps of the method claim. 
	Claim 36 is directed to a non-transitory computer readable storage medium, but includes limitations discussing the capabilities of a cellular client electronic device. Such limitations are not within the scope of the claims as they do not affect the storage medium. 
	Claim 49 is directed to a to a non-transitory computer readable storage medium, but includes limitations discussing the capabilities of a the server system. Such limitations are not within the scope of the claims as they do not affect the storage medium. 
	Claim 49 is directed to a non-transitory computer-readable medium storing instructions…. Resulting in the server system being configured for operations.  However, it is noted that limitations such as “the cellular client electronic device being capable of displaying...”, “the cellular client electronic device being 
	Similarly to the findings above, various descriptions of media data, media playlists, media stream, users, etc. also do not fall within the scope of the various independent claims as they manipulate neither the processes nor the systems and therefore do not move to distinguish over prior art.  Applicant is suggested to actively recite the various aspects of the claims in language that reflect the scope of the claims such that they would be included in said scope of each claim.
	It is believed that the intent was for all the independent claims to be directed to the same general flow of processes as found in the “operations” that the cellular client electronic device is to be capable of performing as a result of instructions stored in the storage of the device. As such, the claims have been addressed together. 
	  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.	
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24, 26-31, 33-38, 40-45, 47-51, 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over PLASTINA (US 2003/0182315 A1) in view of DWEK (US 6248946 B1), WILLIAMS (US 2001/0056407), BIRKS (US 2003/0192054 A1), and RAMASWAMY (US 2002/0156546 A1).
Regarding Claims 22, 29, 36, 43, 49:
PLASTINA teaches a cellular client electronic device for use in, when the cellular client electronic device is in operation, of wirelessly communicating with a remote server system via an Internet network, the cellular client electronic device comprising: an antenna assembly for use, at least in part, in wireless communication with the remote server system via the Internet network, when the cellular client electronic device is in the operation; a display subsystem; a processor; storage to store, at least in part, client application instructions that are to be executed by the processor, the client application instructions, when executed by the processor resulting in the cellular client electronic device configured for performing operations comprising: ([0040- 0042] [0051], “Examples of well known computing systems, environments, devices and/or configurations that may be suitable for use with the described techniques include, but are not limited to, personal computers, server computers, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments, hand-held computing devices such as PDAs, cell phones and the like… In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices… In accordance with the illustrated example embodiment of FIG. 1, computing system 100 is shown comprising one or more processors or processing units 102, a system memory 104, and a bus 106 that couples various system components including the system memory 104 to the processor 102… As shown in FIG. 1, computing system 100 is communicatively coupled to remote devices (e.g., remote computer 150) through a local area network (LAN) 151 and a general wide area network (WAN) 
receiving, at least in part, via a user interface of the cellular client electronic device, at least one user input that requests, at least in part, accessing of a media playlist stored, at least in part, in the cellular client electronic device and/or in the remote server system, the media playlist being configurable to comprise media data items that are to be played at the cellular client electronic device in a sequence defined, at least in part, by the media playlist, the media data items configurable to comprise a media data item and another media data item, the media data item to be stored, at least in part, in the storage, the another media data item to be stored, at least in part, at the remote server system, the another media data item being unavailable for retrieval, at least in part, from the storage for playing by the cellular client electronic device; displaying, at least in part, via the display subsystem, the media playlist;  ([0002], [0059], [0061], [0154], “Further, technological advances in media playing applications have enabled people to not only store media content files (such as music and video files) on their computer for subsequent rendering, but have media content streamed to their computing device for rendering in real time… As a user selects various pieces of content 208 to be rendered by the media-playing playing application…Typically, although not exclusively, such content is provided as a file or files that are located on a local computing device such as a user's personal computer or handheld device. Such content can, however, be provided on a remotely-accessible device such as another computer or server linked via a network... In addition, a portion 1104 is provided for a user to manage their media library. For example, user selections in the portion include, in this example, "All Audio", "All Clips", "Album", "Genre", "Artist", "My Playlists" and "Search". Further, user interface portion 1106, in the form of a drop down menu, enables a user to select from their collection of playlists. A portion 1108 provides a user interface that can be used to enable a user to interact with media that is playing on their media player. Specific controls that are provided include a pause button, stop button, reverse button, fast forward button, play button and volume button. ” Media files may be stored on the user device or a remote device and be streamed.)
and receiving, at least in part, via the user interface, at least one additional user input that requests playing, at least in part, of the media playlist, the playing, at least in part, of the media playlist being based, at least in part, upon: at least one media stream to be received, at least in part, from the remote server system via the Internet network, for use in the playing of the media playlist, the at least one media stream to correspond, at least in part, to the another media data item; wherein: the at least one media stream is to be provided, at least in part, by the remote server system to the cellular client electronic device based, at least in part, upon whether a user associated with the cellular client electronic device is a subscriber of a service associated, at least in part, with the remote server system; the cellular client electronic device is to obtain, at least in part, the media data item from the storage for use in the playing of the media playlist; the cellular client electronic device is to download the another media data item from the remote server system for storing, in the storage of the cellular client electronic device,  after the another media item is stored in the storage of the cellular client electronic device, … the cellular client electronic device also is to execute, when the cellular client electronic device is in the operation, of executing an operating system (adding songs is disclosed, but adding songs as well as mention of a subscription service in a streaming environment is not explicitly disclosed)
DWEK teaches and receiving, at least in part, via the user interface, at least one additional user input that requests playing, at least in part, of the media playlist, the playing, at least in part, of the media playlist being based, at least in part, upon: at least one media stream to be received, at least in part, from the remote server system via the Internet network, for use in the playing of the media playlist, the at least one media stream to correspond, at least in part, to the another media data item; wherein: the at least one media stream is to be provided, at least in part, by the remote server system to the cellular client electronic device based, at least in part, upon whether a user associated with the cellular client electronic device is a subscriber of a service associated, at least in part, with the remote server system; the cellular client electronic device is to obtain at least in part, the media data item from the storage for use in the playing of the media playlist; the cellular client electronic device is to download the another media data item from the remote server system for storing, in the storage of the cellular client electronic device,  after the another media item is stored in the storage of the cellular client electronic device, … the cellular client electronic device also is to execute, when the cellular client electronic device is in the operation, of executing an operating system (Col/Line: 6/60-7/5, 8/10-20, 15/1-15, “in this way a listener may select any music selections available via the online music delivery system 100 and add them to one or more playlists in any order, without any reference to any other music selections which are already included in the playlist… Demographic information may be obtained from users when they subscribe to the online music delivery service.” User subscribes to the service, and songs may be added to a playlist and the playlist may be played.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of adding songs, streaming songs, and playing playlists on a subscription service as disclosed by DWEK to the teachings of using playlists and playing songs as disclosed by PLASTINA by having all possible services and functionalities be available to users in order to provide a user with a variety of options for content that might otherwise by unavailable. 
PLASTINA does not explicitly disclose the cellular client electronic device is to retrieve the another media data item form the storage of the cellular client electronic device for playing by the cellular client electronic device only so long as the user remains subscribed to the service; (although subscription services are disclosed and it is common for services to be stopped when subscriptions end, it is not explicitly stated that ending the subscription would stop any playing of media items.)
However, WILLIAMS, an analogous art of PLASTINA and the current application, teaches the cellular client electronic device is to retrieve the another media data item form the storage of the cellular client electronic device for playing by the cellular client electronic device only so long as the user remains subscribed to the service; ([0019], “After the subscription period has elapsed (step 208), content may be removed or deleted,” data may be removed so that it can no longer be played by devices.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of removing content at the end of a subscription as disclosed by WILLIAMS to the teachings of having content be streamed or downloaded on devices as disclosed by the combination of PLASTINA and DWEK by having content be removed when subscriptions ends in order to ensure that only those who are authorized to utilize content have access to it. 
the cellular client electronic device is to display …when the cellular client electronic device is in the operation: an indication that the media data item is stored, at least in part, in the storage of the cellular client electronic device; …
RAMASWAMY, an analogous art of PLASTINA and the current application, teaches the cellular client electronic device is to display …when the cellular client electronic device is in the operation: an indication that the media data item is stored, at least in part, in the storage of the cellular client electronic device; … ([0021], “when at least one MP3 file is completely downloaded, player 10 indicates that it is ready to play the music in that MP3 file by displaying a message in display 32.” If music is stored on the device via previous download, an indicator is shown that it is ready to be played form the device.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having an indicator of being able to play a downloaded media as disclosed by RAMASWAMY to the teachings of having media playlists and playing media as disclosed by the combination of PLASTINA, DWEK, and WILLIAMS by displaying indicators in the media playlist in order to allow for users to know if media is readily available or if it must be downloaded or streamed instead. 
PLASTINA does not explicitly disclose at least one icon in association with another media data item, the at least one icon being to indicate that the another media data item is stored, at least in part, at the remote server system.
BIRKS, an analogous art of PLASTINA and the current application, teaches at least one icon in association with another media data item, the at least one icon being to indicate that the another media data item is stored, at least in part, at the remote server system. (Claim 1, “an icon indicative an on-demand availability to users of said stored encoded content streams;” icon is provided to denote streaming is available) 
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of denoting streamable content as disclosed by BIRKS to the teachings of providing a user with a list of content available as well as playlists as disclosed by the combination of PLASTINA, DWEK, WILLIAMS, and RAMASWAMY by displaying indicators and icons in the media playlist in order to allow for users to decide if they want to stream or refrain from streaming. 

“in the media playlist” and displaying “in the media playlist.” However, PLASTINA teaches that a media playlist which includes the player, library, and various forms of media information such as time, rating, etc. is displayed to a user (Fig 11). RAMASWAMY teaches that indicators of filed being stored on a local device may be shown on a display. BIRKS teaches that icons may be presented to users indicating that media is stored remotely. Therefore it would have been obvious to one of ordinary skill in the art the time of applicant’s effective filing that the combination of such teachings would result in the displaying of all indicators and icons to be done on a central media playlist that displays a variety of data to the user as disclosed by PLASTINA.

In regards to claims 29, 36, 43, 49: the above also show disclosure of the usage of internet networks, antenna, displays, processors, memories, etc. in the various ways listed in the claims (PLASTINA: [0040- 0042], [0051], WILLIAMS [0013-0017])

Applicant is reminded that the descriptions of data such as the media stream, the media data item, etc. do not manipulate the system or the processes being performed and therefore does not move to distinguish over prior art. 
            
Regarding Claims 23, 30, 37, 44, and 50:
PLASTINA further teaches wherein: the storage comprises flash storage; the media data item and the another media data item comprise media tracks. (Paragraph 0003, 0047, “a playlist that includes tracks f… of computer readable media which can store data that is accessible by a computer, such as magnetic cassettes, flash memory cards,)
PLASTINA does not explicitly disclose the operating system is based, at least in part, upon a Linux operating system; 
However, the use of Linux is old and well known and it is certainly obvious to one of ordinary skill in the art at the time of applicant’s invention that any operating system could be used as desired. 

Regarding Claims 24, 31, 38, 45, and 51:
 wherein: the cellular client electronic device is to wirelessly receive, when the cellular client electronic device is in the operation, at least one portion of the at least one media stream from the remote server system only while an active communication connection exists between the cellular client electronic device and the remote server system, the at least one portion of the at least one media stream to be stored temporarily in the storage. (Col/Line: 2/15-40, 6/60-7/5, 8/10-20, 15/1-15, “music selections are streamed to his or her computer… in this way a listener may select any music selections available via the online music delivery system 100 and add them to one or more playlists in any order, without any reference to any other music selections which are already included in the playlist… Demographic information may be obtained from users when they subscribe to the online music delivery service.” Music is streamed which requires a connection to be active.)


Regarding Claims 26, 33, 40, 47,  and 53:
PLASTINA further teaches wherein: the media playlist is associated with at least one user selected genre, the at least one user selected genre being at least one of a plurality possible genres; and the remote server system is to store: respective users' musical preference data; metadata associated with the media data items of the media playlist; and listening trend data. ([0154], [0182], “In addition, a portion 1104 is provided for a user to manage their media library. For example, user selections in the portion include, in this example, "All Audio", "All Clips", "Album", "Genre", "Artist", "My Playlists" and "Search". Further, user interface portion 1106, in the form of a drop down menu, enables a user to select from their collection of playlists. Specifically, within the smart playlist file format, user metadata is maintained..”)
 
Regarding Claims 27, 34, 41, 48, and 54:
PLASTINA further teaches wherein: the cellular client electronic device comprises: a cellular telephone; personal data assistant device; and/or wireless email device. ([0040], “Examples of well known computing systems, environments, devices and/or configurations that may be suitable for use with the described techniques include, but are not limited to, personal computers, server computers, thin 

Regarding Claims 28, 35, and 42:
The prior art does not explicitly disclose wherein: the display subsystem comprises a liquid crystal display or a light emitting diode display.
However, as the prior art discloses the use of various electronic devices with displays, it is certainly within the realm of obviousness to one of ordinary skill in the art that a LCD or LED or any type of display may be utilized as desired. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 22-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-54 of copending Application No. 15832098. Although the claims at issue are not identical, they are not patentably distinct from each other because they are identical or obvious variations of each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melik (US 2003/*0228005 A1) further teaches the use of subscription model for content as well as the use of Linux as an OS. 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        02/08/2022